          EXHIBIT A
Amended Report of Charles Alford
                                           Charles L. Alford, Ph.D.
                                           Overlook Executive Park
                                               109 Laurens Rd.
                                              Building 2, Suite C
                                             Greenville, SC 29607
                                            Office(864)233-8593
                                             FAX(864)233-4819
                                              charlie@cla3.com

                                                                                            January 3, 2020

 Brian P. Murphy
 Stephenson & Murphy
 Attorneys at Law
 207 Whitsett St.
 Greenville, SC 29601

          Re: Tara Taylor

 Dear Mr. Murphy:

          I have completed an analysis ofthe pecuniary loss to Mrs. Tara Taylor which resulted from
 the transfer of her Fluor Corporationjob from Afghanistan to the United States. The total computed
 present value loss, based on assumptions that Fluor's current LOGCAP project contract has been
 extended to June of 2021' and that the trial date is February 18, 2020, is $1,531,527. Exhibit 1
 enclosed includes values for the individual elements ofdamage. Additional exhibits show detailed
 computations.


 Case Facts

          My analysis is based on the following case facts.
      1. Mrs. Taylor's transfer to the states was effective October 1, 2014.-
      2. Her hourly rate of pay at that time was $41.15.^
      3. Her hourly rate of pay increased to $42.48 on approximately February 8, 2015,'' to $44.23
          on approximately April 1,2015,^ and to $48.03 on approximately February 1, 2017.^ She
          received no raises through the end of2018.' Beginning January 1,2019 she began working



 'My computations are subject to change if it is determined that the current extension will end at a date ear
 lier than or later than June 30,2021.
 - Provided by Mrs. Taylor.
 ^ Payroll records.
   Payroll records.
 ^ Mrs. Taylor.
 ® Mrs. Taylor.
'Mrs. Taylor.
  Mr. Murphy
  January 3, 2020; page 2


          for Midnight Sun Technologies, LLC at an annual salary of$130,000. That salary remains
          the same in 2020.®
     4. While working in Afghanistan she was compensated for 84 hours weekly at her existing
          hourly rate(no overtime premium).^
      5. While in Afghanistan she was also compensated at a "salary uplift" for the first 40 hours
          ofeach week. The salary uplift was 80% through February 3,2016,'° 55% through January
          11, 2019,and 45% thereafter."
     6. Mrs. Taylor would have been eligible for four "home leave/R&R" periods yearly through
          2016 and three such leaves per year thereafter.'^ During these leave periods she would
          have been compensated at her base rate for only 40 hours weekly and with no salary up
          lift.'^

     7. While working in Afghanistan, she received a retention allowance in June and another in
          December. The allowance in December 2014 would have been $3,750. Each subsequent
          allowance would have increased by $500 until the maximum of $7,250 every six months
          was reached.''* Effective July 1,2018, however,the retention allowance was changed to a
          flat $2,500 every six months.'^
     8. Mrs. Taylor incurred no costs for rent and utilities while working in Afghanistan. Meals
          were provided at no cost to her. Upon returning to Greenville, she began paying monthly
          rent of$1,195 and continued paying this amount until she transferred to Jacksonville, PL
          in approximately April 2015. Her average monthly utility bill in Greenville was $81 in
          2014(October-December)and $191 in 2015 (January-March).'^
     9. Mrs. Taylor benefitted from the Foreign Earned Income Tax Exclusion through 2014. The
          gross exclusion amounts in 2015-2018 were $100,800,$101,300,$102,100, and $104,100.




 ^ Mrs. Taylor
'Payroll records.
   Taylor v. Fluor DEF 005611.
 "Deposition testimony of Robert Wells and William M. Smith, III, April 27, 2018.
 ""In Country News, A Message for Fluor LOGCAP IV Task Order 5 Afghanistan Personnel," December
 22,2016.
   Mrs. Taylor.
 "Deposition testimony of Robert Wells and William M.Smith, 111, April 27,2018.-
   Taylor v. Fluor DEF 003329.
   Mrs. Taylor.
Mr. Murphy
January 3, 2020; page 3


         The 2019 gross exclusion amount is $105,900.'^ In 2014 her exclusion was 91.5% ofthe
         gross exclusion amount." This is based on the proportion of days when she was in the
         United States.

     10. The Social Security Administration publishes annual rates of inflation at 0.86% for 2016,
         2.76% for 2017, and 2.65% for 2018. It projects inflation rates of 1.80% for 2019 and
         2.60% for years thereafter."


 Assumptions
         In completing this preliminaty analysis I have made the following assumptions.
     1. If given the opportunity, Mrs. Taylor would have continued working in Afghanistan
         through June 2021.
     2. Ifshe had remained in Afghanistan, her hourly compensation rate would have increased at
         inflationary rates of0.86% in 2016 to $42.70,2.76% in 2017 to $43.88, and 2.65% in 2018
         to $45.04,1.80% in 2019 to $45.85,2.60% in 2020 to $47.04,and 2.6% in 2021 to $48.26.-°
     3. She would have elected to use four home leave/R&R periods each year through 2016,three
         such periods in 2017 - 2020, and one such period during the first six months of2021. For
         these periods she would have been paid for 40 hours weekly with no overtime or salary
         uplift.
    4. In her present position, her compensation will increase from 2020 to 2021 with inflation at
         2.60%.

     5. The gross foreign income tax exclusion will increase with inflation at 2.6% in 2020.
    6. The additional rent expense incurred by Mrs. Taylor would have continued at $1,195
         monthly in 2015 and would have increased with inflation in subsequent years. Utilities
         expense would have remained at $191 monthly in 2015 and would have increased with
         inflation in subsequent years.
    7. The appropriate estimate offood cost savings is the average monthly expenditure for food
         eaten at home in single-person households. This was $335 monthly (2015 dollars) in




"Internal Revenue Service.

  Federal income tax retum of Mr. and Mrs. Taylor, 2014.
"Social Security Administration, 2019 OASDI Trustees Report, Table V.BI,"Principal Economic As
sumptions."
  If actual and projected inflation rates are not applied to earnings and additional costs of room and board,
the total computed pecuniary loss to Mrs. Taylor is $1,430,669.
Mr. Murphy
January 3, 2020; page 4


        2015.^' This element of damage is adjusted to reflect those periods when Mrs. Taylor
        would have exercised home leave/R&R.

    8. The resolution date ofthe matter is estimated at February 18,2020.
    9. Losses after February 18,2020 are reduced to present value using yields on U. S. Treasury
        issues maturing in the middle of years 2020 and 2021.


                                            Methodology
Earnings
        Exhibits 2-9 show period computations ofgross lost earnings. For each period I have com
puted gross earnings in Afghanistan to include base pay,overtime pay(without overtime premium),
salary uplift, and retention allowances. I have included only base pay for periods of home
leave/R&R. Also for each period I have computed base pay in the United States based on adjusted
salary levels, which are higher than the salary levels projected for Afghanistan work.
        Foreign Earned Income Tax Exclusion - Mrs. Taylor benefited from the Foreign Earned
Income Tax Exclusion, including year 2014. The effect of this exclusion is to increase disposable
income. The increased disposable income due to the exclusion is in addition to the additional gross
income that she earned by working in Afghanistan instead ofthe United States. Exhibit 10 shows
computations ofthe lost tax exclusion benefits.


Rent,Utilities, Food Costs
        Exhibit 11 shows rent and utilities costs based on the incurred expenses in Greenville, SC.
In the spring of2015 Mrs. Taylor transferred to Jacksonville, FL., where these expenses are higher.
However,I have used the Greenville based costs because, ifshe had remained in Afghanistan,these
represent her room and board cost savings.
        Exhibit 12 shows the additional costs of food incurred by Mrs. Taylor as a result of the
transfer back to the United States. The costs exclude periods when she would have been on home
leave/R&R.

        Mrs. Taylor's expenditures for these items are in after-tax dollars. This element of loss to
her is appropriately expressed in before-tax dollars. The equivalent before-tax dollar costs ofthese
items are shown in Exhibits 11 and 12.




  U. S. Bureau of Labor Statistics, Consumer Expenditure Survey, August 2016.
Mr. Murphy
January 3, 2020; page 5



Income Tax Effect of One-time Award

         If Mrs. Taylor had continued working in Afghanistan, her current federal marginal income
tax bracket would have been 30%. If she receives a lump sum award compensating her for the loss,
her marginal bracket will be 43%. Therefore an award of the computed damages which excludes
recognition of this additional tax effect will not place her in the same position that she would have
been in without the transfer back to the US. The additional payment which is necessary to place
her in the same position, shown in Exhibit 1, is $199,099.


Reservation to Amend or Update
         The appropriate computation of the pecuniary loss to Mrs. Taylor may change with the
passage oftime and/or the availability ofadditional information. I respectfully reserve the right to
amend or update my report if it becomes appropriate to do so.


Qualifications and Fees
         My resume and a summary of my testimony since 2014 are enclosed. Charges for work
by my firm in this case are at standard hourly rates, currently $480 for my time and $125 for that
of my Assistant.


                                                                   Cordially,




                                                                   Charles L. Alford, Ph.D.

CLA/pc
Enclosures
January 3, 2020
                                                                              Exhibit 1

                                                                         Tara Taylor
                                                          Summary of Present Value Losses

                                                           Additional Lost Disposable
                                                              Income Due to Loss of                                    Additional Costs
                                             Lost Gross      Foreign Earned Income      Tax Effected Lost Gross       of Rent, Utilities,
                      Time Period          Compensation           Tax Exclusion             Compensation                  and Food           Total

                  10/1/2014- 12/31/2014        41,279                     -                      41,279                      7,316            48,595

                          2015                160,707                 30,437                     191,144                    30,366           221,510

                          2016                163,587                 30,588                     194,175                    30,627           224,802

                          2017                149,107                 30,829                     179,936                    31,592           211,528

                          2018                157,818                 30,480                     188,298                    31,952           220,250
                          2019                110,023                 23,256                     133,279                    29,103           162,382
                          2020                115,040                 23,936                     138,976                    29,676           168,652

                   1/1/2021-6/30/2021          59,631                                             59,631                    15,079            74,710

              Total 10/1/2014-6/30/2021       957,192                 169,526                  1,126,718                   205,711          1,332,429

                                                                                          Additional marginal tax on one-time award          199,099


                                                                                                        Total loss through 6/30/2021        1,531,527


                                          All numbers do not appear to sum correctly due to rounding.
Januaiy 3,2020
                                                   Exhibit 2

                                     Lost Gross Compensation

                                       October - December 2014

                 Gross pay without transfer to States
                                                             Paid
                    Element of                              Hours/       Weekly   Number
                  Compensation Uplift rate       Rate        Week         Pay     weeks    Total

                 Base pay                       41.15            40       1,646     13     21,398
                 Overtime                       41.15            44       1,811     12     21,727
                 Salary uplift          80%      32.92           40       1,317     12     15,802
                 Total weekly compensation                                                 58,927


                 Retention allowance
                                                  Dec-14         3,750
                 Total retention allowance                                                   3,750
                 Total compensation without transfer stateside                              62,677



                 Gross pay with transfer to States
                                                                 Paid
                    Element of                               Hours/      Weekly Number
                  Compensation                   Rate        Week         Pay     weeks     Total

                 Base pay                        41,15        40          1,646     13      21,398

                 Lost gross compensation, October - December 2014                          41,279
January 3,2020
                                                 Exhibit 3
                                   Lost Gross Compensation
                                                      2015

                 Gross pay without transfer to States
                 Hourly rate through         2/7/2015     41.15
                 Hourly rate after           2/7/2015     42.48
                 Weighted average                         42.34
                                                         Paid
                  Element of                             Hours/    Weekly   Number
                 Compensation Uplift rate      Rate      Week       Pay     weeks     Total

                 Base pay                     42.34       40        1,694    52       88,067
                 Overtime                     42.34       44        1,863    48       89,422
                 Salary uplift      80%       33.87       40        1,355     48      65,030
                 Total weekly compensation                                           242,520


                 Retention allowance           Jun-15     4,250
                                               Dec-15     4,750
                 Total retention allowance                                              9,000
                 Total compensation without transfer stateside                        251,520



                 Gross pay with transfer to States
                 Hourly rate through          2/7/2015     41.15
                 Hourly rate through         3/31/2015     42.48
                 Hourly rate after           3/31/2015     44.23
                 Weighted average                          43.66


                                                          Paid
                   Element of                            Hours/    Weekly Number
                 Compensation                  Rate      Week       Pay    weeks      Total

                 Base pay                     43.66       40        1,746     52       90,813


                 Lost gross compensation,2015                                        160,707
January 3,2020
                                                    Exhibit 4
                                       Lost Gross Compensation
                                                        2016

                 Gross pay without transfer to States
                 Weighted average hourly rate, 2015               42.34
                 Projected increase, 2016                         0.86%
                 Projected hourly rate, 2016                      42.70
                                                                 Paid
                     Element of                                  Hours/   Weekly Number
                   Compensation     Uplift rate    Rate          Week      Pay    weeks    Total

                 Base pay                         42.70           40      1,708    52       88,816
                 Overtime                         42.70           44      1,879    48       90,182
                 Salary uplift          80%       34.16           40      1,366    48       65,587
                 Total weekly compensation                                                 244,586


                 Retention allowance                  Jun-16      5,250
                                                    Dec-16        5,750
                 Total retention allowance                                                  11,000
                 Total compensation without transfer stateside                             255,586



                 Gross pay with transfer to States
                                                                  Paid
                     Element of                                  Hours/   Weekly Number
                   Compensation                    Rate          Week      Pay    weeks    Total

                 Base pay                         44.23           40       1,769   52       91,998


                 Lost gross compensation,2016                                             163,587
January 3, 2020
                                                          Exhibit 5
                                              Lost Gross Compensation
                                                             2017

                  Gross pay without transfer to States
                  Projected hourly rate, 2016                              42.70
                  Projected increase, 2017                                 2.76%
                  Projected hourly rate, 2017                              43.88
                                                                          Paid
                                                 Uplift                   Hours/   Weekly   Number
                   Element of Compensation        rate       Rate         Week      Pay     weeks     Total

                  Base pay through Feb 3                    43.88          40       1,755     5        8,776
                  Overtime through Feb 3                    43.88          44       1,931     5        9,654
                  Salary uplift through Feb 3       80%     35.10          40       1,404     5        7,020
                  Base pay after Feb 3                      43.88          40       1,755     47       82,494
                  Overtime after Feb 3                      43.88          44       1,931     44       84,952
                  Salaiy uplift after Feb 3         55%      24.13         40        965      44       42,469
                  Total weekly compensation                                                           235,364


                  Retention allowance                         Jun-17       6,250
                                                              Dec-17       6,750
                  Total retention allowance                                                            13,000
                  Total compensation without transfer stateside                                       248,364




                  Gross pay with transfer to States
                  Hourly rate through 1/30/17                     44.23
                  Hourly rate after 1/30/17                       48.03
                  Weighted average                                47.72




                                                                           Paid
                                                                          Hours/   Weekly   Number
                    Element of Compensation                  Rate         Week      Pay      weeks    Total

                  Base pay                                   47.72          40      1,909     52       99,258


                  Lost gross compensation,2017                                                       149,107
January 3,2020
                                                         Exhibit 6
                                             Lost Gross Compensation
                                                            2018

                 Gross pay without transfer to States
                 Projected hourly rate, 2017                            43.88
                 Projected increase, 2018                               2.65%
                 Projected hourly rate, 2017                            45.04
                                                                       Paid
                                                                       Hours/   Weekly Number
                  Element of Compensation Uplift rate       Rate       Week      Pay    weeks    Total

                 Base pay                                  45.04        40      1,802    52      93,683
                 Overtime                                  45.04        44      1,982    49      97,106
                 Salary uplift                     55%      24.77       40        991    49       48,549
                 Total weekly compensation                                                       239,339


                 Retention allowance                         J un-18    7,250
                                                             Dec-18     2,500
                 Total retention allowance                                                         9,750
                 Total compensation without transfer stateside                                   249,089



                 Gross pay with transfer to States
                                                                        Paid
                                                                       Hours/   Weekly Number
                  Element of Compensation                   Rate       Week      Pay    weeks    Total

                 Base pay                                   43.88        40      1,755   52       91,270


                 Lost gross compensation,2018                                                   157,818
January 3,2020
                                                         Exhibit 7
                                             Lost Gross Compensation
                                                            2019

                 Gross pay without transfer to States
                 Projected hourly rate, 2018                           45.04
                 Projected increase, 2018                              1.80%
                                                                       45.85
                                                                      Paid
                                                                      Hours/   Weekly   Number
                  Element of Compensation Uplift rate       Rate      Week      Pay     weeks     Total

                 Base pay through January 11               45.85       40      1,834      2         3,668
                 Overtime through January 11               45.85       44      2,017      2         4,035
                 Salary uplift through January     55%      25.22      40      1,009      2         2,018
                 Base pay after January 11                  45.85      40      1,834      50       91,700
                 Overtime after January 11                  45.85      44      2,017      47       94,818
                 Salary uplift after January 11    45%      20.63      40        825      47       38,784
                 Total weekly compensation                                                        235,023


                 Retention allowance                         Jun-19    2,500
                                                             Dec-19    2,500
                 Total retention allowance                                                          5,000
                 Total compensation without transfer stateside                                    240,023



                 Gross pay with transfer to States
                                                                               Weekly   Number
                  Element of Compensation                                       Pay     weeks     Total

                 Base pay                                                       2,500     52      130,000


                 Lost gross compensation,2019                                                    110,023
January 3, 2020

                                                           Exhibit 8
                                                Lost Gross Compensation
                                                                  2020

                  Gross pay without transfer to States
                  Projected hourly rate, 2019                               45.85

                  Projected increase, 2020                                  2.60%

                  Projected hourly rate, 2020                               47.04



                                                 Uplift                Paid Hours/ Weekly Number
                   Element of Compensation        rate       Rate        Week         Pay    weeks   Total

                  Base pay                                  47.04         40         1,882    52       97,843
                  Overtime                                  47.04         44         2,070    49      101,418
                  Salary uplift                     45%     21.17         40          847     49       41,493
                  Total weekly compensation                                                           240,755


                  Retention allowance                         Jun-20        2,500
                                                             Dec-20         2,500
                  Total retention allowance                                                             5,000
                  Total compensation without transfer stateside                                       245,755



                  Gross pay with transfer to States


                  Annual salary, 2020                                     130,000

                                                                       Paid Hours/   Weekly Number
                   Element ofCompensation                    Rate        Week         Pay    weeks    Total

                  Base pay                                                           2,500    52      130,000


                  Lost gross compensation,January - December 2020                                    115,755
                  Present Value                                                                      115,040
January 3, 2020
                                                           Exhibit 9
                                                Lost Gross Compensation
                                                  January - June 2021
                  Gross pay without transfer to States
                  Projected hourly rate, 2020                               47.04
                  Projected increase, 2021                                  2.60%
                  Projected hourly rate, 2021                               48.26

                                                  Uplift               Paid Hours/ Weekly Number
                   Element of Compensation        rate       Rate        Week         Pay    weeks   Total

                  Base pay                                  48.26         40         1,930    26      50,190
                  Overtime                                  48.26         44         2,123    25      53,086
                  Salary uplift                      45%     21.72        40          869     25      21,720
                  Total weekly compensation                                                          124,996


                  Retention allowance                         Jun-21        2,500
                  Total retention allowance                                                            2,500
                  Total compensation without transfer stateside                                      127,496



                  Gross pay with transfer to States


                  Projected annual salary, 2021                           133,380

                                                                       Paid Hours/   Weekly Number
                   Element of Compensation                   Rate        Week         Pay    weeks   Total

                  Base pay                                                           2,565    26      66,690


                  Lost gross compensation,January - June 2021                                        60,806

                  Present Value                                                                      59,631
January 3,2020

                                                       Exhibit 10

                        Lost Disposable Income from Foreign Earned Income Tax Exclusion


                        Gross Foreign                  Proportion of    Net Foreign
                        Earned Income                   Days out of    Earned Income   Marginal   Income Tax
                 Year   Tax Exclusion   Days in U.S.     Country       Tax Exclusion   Tax Rate    Savings

                 2015       100,800          31            0.915           92,232        0.33        30,437


                 2016        101,300         31            0.915           92,690        0.33        30,588


                 2017        102,100         31            0.915           93,422        0.33        30,829


                 2018        104,100         31            0.915           95,252        0.32        30,480


                 2019        105,900         31            0.915           96,899        0.24        23,256


                 2020        109,000         31            0.915           99,735        0.24        23,936

                                                                                                    169,526
Januaiy 3,2020
                                                     Exhibit 11

                                      Additional Costs of Rent and Utilities,
                                                                                   Combined
                            Monthly     Monthly      Total    Number   Total for   Marginal   Pre-tax   Present

      Time Period            Rent       Utilities   Monthly   Months    Period     Tax Rate    Loss     Value

    10/1/14-12/31/14         1,195         81        1,276        3      3,829       0.35       5,891     5,891

    1/1/15-12/31/15          1,195         191        1,386       12     16,634      0.33      24,827    24,827

    1/1/16-12/31/16          1,205         193        1,398       12     16,777      0.33      25,041    25,041

    1/1/17-12/31/17          1,239         198       1,437        12     17,240      0.33      25,732    25,732

    1/1/18-12/31/18           1,271       203         1,475       12     17,697      0.32      26,025    26,025

    1/1/19-12/31/19           1,294       207         1,501       12     18,016      0.24      23,705    23,705

    1/1/20-12/31/20           1,328       212         1,540       12     18,484      0.24      24,321    24,171

    1/1/21/-6/30/21           1,362        218        1,580       6      9,482       0.24      12,477    12,236

    Total 10/1/14-6/30/21                                                                               167,628
January 3, 2020

                                                        Exhibit 12

                                                  Additional Costs of Food

                                                                             Combined
                                          Monthly     Number     Total for   Marginal   Pre-tax   Present
                    Time Period            Food        Months     Period     Tax Rate    Loss     Value

                  10/1/14-12/31/14          335          2.77         927      0.35       1,425     1,425

                  1/1/15-12/31/15           335         11.08        3,711     0.33       5,538     5,538

                  1/1/16-12/31/16           338         11.08        3,743     0.33       5,586     5,586

                  1/1/17-12/31/17           347         11.31        3,926     0.33       5,860     5,860

                  1/1/18-12/31/18           356         11.31        4,030     0.32       5,927     5,927

                  1/1/19-12/31/19           363         11.31        4,103     0.24       5,398     5,398

                  1/1/20-12/31/20           372         11.31        4,209     0.24       5,539     5,504

                  1/1/21/-6/30/21           382          5.77        2,203     0.24       2,899     2,843

                  Total 10/1/14-6/30/21                                                            38,083
                            Charles L. Aiford,Ph.D.
                           Overlook Executive Park
                                 109 Laurens Rd.
                               Building 2, Suite C
                              Greenville, SC 29607

                             Office:(864)233-8593
                              Fax:(864)233-4819
                               charlie@cla3.com

Education


      Ph.D. in Economics and Business Administration; University of Alabama, 1972;
      Major- marketing; Minors-economics and quantitative methods.

      B.A. in Economics; Wofford College, 1968.

Teaching and Administrative Experience

      Professor Emeritus (2003), James C. Self Professor of Business Administration
      (1994), Professor (1983), Associate Professor (1976), Assistant Professor (1971)
      of Economics and Business Administration, Furman University.

      Chair, Department of Economics and Business Administration, Furman Universi
      ty, 1976-1985.

      Chair, Furman University Faculty, 1993- 1995.

      Faculty Athletic Representative to The Southern Conference and NCAA, 1995 -
      2003.



Teaching Assignments at Furman

      Economics: macroeconomics, microeconomics, urban economics, personal fi
      nance.



      Business Administration: principles of marketing, marketing research, marketing
      problems, marketing management (graduate level), quantitative methods for busi
      ness, experiential learning in business.

      Statistics: graduate and undergraduate.

      Director of the Furman Economics and Business Administration Internship Pro
      gram.
Publications


      "The Economist's Role in Wrongful Death Cases," with John G. Fulmer, South
      Carolina Trial Lawyers Bulletin, October, 1974.

      "An Investigation into the Effects of Selected Variables Upon Barriers to Entry in
      Manufacturing Industries," Southern Marketing Association Proceedings, 1974.

      "New Product Idea Generation: A Case Study of Household Cleaners," with J.
      Barry       Journal ofAdvertising Research, Spring, 1974.

      "The Effects of Oral vs. Written Two-Sided Messages," with J. M. Wilkerson,
      Journal ofthe Academy ofMarketing Sciences, Summer, 1976.

      Succeeding in the Free Enterprise System, CORBIA — Council of Resources,
       1978. A textbook written for the South Carolina Veterans Administration.

      "Business Goodwill in South Carolina," with Katherine Tiffany and Peter C. Tif
      fany,South Carolina Lawyer, May,2011.

Invited Lectures


      "In Defense of Advertising," Wofford College, 1976.

      "The Role of Marketing Research in the Business Enterprise," Wofford College,
       1977.


      "The Changing Marketing Concept," Sales and Marketing Executives Club of
       Greenville, 1978.

      "What Really Matters," L. D. Johnson Memorial Lecture, Furman University,
       1983.


       Numerous speeches to local service, professional, and business organizations on
       business strategies and business valuation.

       Co-presenter with Peter Tiffany, Timothy Madden, and Thomas Traxler, "2011
       Family Law Intensive: Tax Returns, Other Financial Records & Valuation," Oc
       tober 2011.


Professional Affiliations

       American Economic Association
       Southern Economic Association
      Southern Marketing Association
      National Association of Forensic Economics


Awards and Honors


      Western Electric Fund Award for innovative teaching, presented by the American
      Assembly of Collegiate Schools of Business, 1982.

      Faculty Internship, Henderson Advertising Agency, 1972.

      NDEA Fellowship, University of Alabama.

       Wall Street Journal Award, Wofford College.

      Listed in Who's Who Among Expert Witnesses.

Other Professional Activities

      Professional Associations — Attended, presented papers, discussed papers, chaired
       sessions, and judged papers at numerous professional association meetings.

Consulting

       Have been recognized in Federal District Courts, state courts in South Carolina,
       North Carolina, and Tennessee, South Carolina Family Courts, and the South
       Carolina Public Service Commission as an expert in economic and business af
       fairs, including the following areas.

               valuation of closely held companies
               review of company performance and condition
               forecasting ofsales and profits
               consideration of economic consequences of alimony and child support
               payments
               equitable distribution of marital assets
               application of South Carolina Department of Social Services Child Sup
               port Guidelines
               valuation of defined benefit pension plans
               computation of economic loss due to death, disability, and termination
               computation of lost business profits
               unfair trade practices
               antitrust violations

       Have been appointed as the court's expert in South Carolina Family Court, South
       Carolina Circuit Court, and Masters in Equity in Greenville and Anderson coun
       ties.
      Have been retained by plaintiffs attorneys, defendant's attorneys, United States
      Department of Justice, and insurance companies in evaluation of economic loss.

      Have served as a consultant in valuation of numerous closely held companies out
      side the context of litigation, including manufacturers, wholesalers, retailers, pro
      fessional associations, and personal service companies.

      Other consulting experience includes market research and analysis, corporate im
      age research, and development and implementation of strategic plans.

      Have served on the local advisory boards of a bank, commercial real estate devel
      opment firm, and travel agency.


Community Activities

      Past service on Travelers Rest Area Council, vice chairman, director, chair of Ed
      ucation Committee, co-chair of Economic Development Committee.

      Past service on Travelers Rest Home Town Association, director, treasurer.
                                                                                                Charles L. Alford, Ph.D.
                                                                                        2014 Depositions, Trials & Arbitrations
             Deposition,
              Trial or
             Arbitration           Attorney                                                                    Case                                                                 _J^geof_Court_                  Location


2/19/2014                  Charies J. Hodge          Linda Allen v. Robert Blackwell, MD,and Oaktrae Medical Center d/b/a Pain Management Associates                                Common Pleas               GreenviOs County

2/20/2014                  Donald C. Coggins         Tap Root Dairy, LLC v. Purina Mills, LLC; Land OUkes and Purina Feed, LLC; Jim G. Baker, and Stan S. Penland, Jr.          General Court of Justice;   Henderson County, North
                                                                                                                                                                                     Superior Court                  Carolina

4/24/2014                  W. Nonnan Epps            Lori Batchler and Craig Batchler v. Stephen John Lewis, MD,Cherokee Womens Center, PA, Venkataiah Gutta, MD, and                Common Pleas               Cherokee County
                                                     Gaffney Urology, PA

5/15/2014                  Cari F. Muller            Louis Clay Tharp v. Media General, Inc.; Media General Operations, Inc. d/b/a WBTW CBS News 13 and the Morning                 US District Court       District of South Carolina;
                                                     News; Media General Communications Holdings, LLC d/b/a SCNOW.COM; Mason Snyder, and Nicole Boone                                                           Florence Division



6/3/2014                   Thomas A. Killofan, Jr.   Ralph Burke McAtee and Tina Irene McAtee v. Werner Enterprises, Inc. and Moussa Traore                                         US District Court       District of South Carolina;
                                                                                                                                                                                                               Greenwood Division
6/11/2014                  Donald C. Coggins, Jr.    Juan Cotao v. Jennifer H. Rorini, MD, Coastal Carolina Surgical Specialists, and Trident Medical Center, LLC                   Common Pleas               Charleston County


6/12/2014                  T. Ryan Langley           Ricardo Hagood and the Cornerstone Agency v. Nationwide Mutual Insurance Company                                               US District Court       District of South Carolina;
                                                                                                                                                                                                              Spartanburg Division

6/25/2014                  Cari F. Muller            Catherine Ladnier, Persortal Representative of the Estate of Mary Caroline Ladnler Dennis, Deceased v. David F. Carver,         Common Pleas                Pickens County
                                                     M.D.. Kenneth S. Campbell, M.D.. Hospital Physician Partners. Inc. and EDCare Management Inc.

7/11/2014                  Steven R. LeBLanc         H&C Corporation, Inc. v. Puka Creations, LLC and Robert Puka                                                                   US District Court       District of South Carolina;
                                                                                                                                                                                                                Florence Division

8/5/2014                   James C. Alexander        Harold Douglas Rice v. BorgWamer TorqTransfer Systems Inc. and Thrift Brothers Inc.                                             Common Pleas               Greenville County

8/18/2014                  Jay D. Lukowski           Terri Hendrix and Mike Hendrix v. Herschel Beker, M.D. and Resurgens, P.C.                                                        Civil Court           Fulton County, Georgia

10/2/2014                  Burl F. Williams          David Wilson, individuaily and derivatively on behalf of Carolina Custon Converting, LLC v. John Gandis, Andrea Corneau-        Common Pleas               Greenville County
                                                     Shirley, Zoi Rims, LLC. Carolina Custom Converting, LLC and Carolina Custom Converting v. Dave Wilson, Steven
                                                     Norvell, Neologic Distribution, Inc. and Freshwater Systems Inc.
11/5/2014                  James B. Drennan          Marcus B. Hodge, Margaret H. Noweli, and Colton Hodge v. Charles J. Hodge                                                       Common Pleas             Spartanburg County

11/8/2014                  James Stephen Welch       Mary Ann Eitel v. /VnMed Health, et al.                                                                                         Common Pleas               Anderson County

11/12/2014                 Brad D. Hewett            Kathryn Welch v. Richard SUchter and Pike Electric, LLC                                                                         Common Pleas                Richland County

11/21/2014                 Knox L. Haynsworth        McKinley, Cooper & Company, LLC v. J. Todd Highsmith, Shane Highsmith and Highsmith & Highsmith, LLC                            Common Pleas               Greenville County

12/6/2014                  Jay D. Lukowski           Haather Rice, Individually and as Administrator of the Estate of Matthew Rice v. Michael Katz, M.D.                               Civil Court           Fulton County, Georgia

12/11/2014                 Knox L. Haynsworth        McKinley, Cooper & Company, LLC v. J. Todd Highsmith, Shane Highsmith and Highsmith & Highsmith, LLC                            Common Pleas               Greenville County

12/19/2014                 Eric H. Phapot            David Harris v. DMX and Ricky Black                                                                                             Common Pleas              Spartanburg County
                                                                                          Charles L Alford, Ph.D.
                                                                                  2016 Depositions, Trials & Arbitrations
             Deposition,
               Trial or
  Date       Arbitration           Attorney                                                        Case                                                     Type ol Court                  Location


2/19/2015                  Jay D. Lukowski        Teni Hendrix and Mike Hendrix v. Herschel Baker, M.D. and Resurgens, P.C.                                   State Court             Fulton County, Ga


2/25/2015                  Robert T. Usry         Lawrence Goldstein v. Nancy Jane BaUenger                                                                 Common Haas              Spartanburg County


3/8/2015                   Pamela E. Deal         Terry Smith v. James Rory Smith                                                                            Famiiy Court              Pickens County


3/16/2015                  E. Grey Wicker         John Bryant v. Aiken Regional Medical Centers, Inc.                                                       Common Pleas                Aiken County


3/19/2015                  W./Andrew Arnold       Team lA, Inc., v. Cicero Lucas, George Lawson,IV and 5 Point Solutions, LLC                               Common Pleas              Lexington County

3C6/2015                   W.Andrew Arnold        Team lA, Inc., v. Cicero Lucas, George Lawson,IV and 5 Point Solutions, LLC                               Common Pleas              Lexington County


5/19/2015                  Donald Chuck Allen     Linda White, as Special Administrator of the Estate of Broadus White, Jr., v. Raymond Sampson             Common Pleas              /Vtderson County


5/20/2015                  Daniel E. Henderson    Cornelius J. Murphy v. Southeastern Stages, Inc. and Cynthia Ann Stewart                                  Common Pleas                Jasper County


7/14/2015                  E. Grey Wicker         John Davis and Jane Davis v. James Travis Singleton                                                       Common Pleas             Spartanburg County

6I6I2Q^S                   Da\fld J. Bieusseau    Scott G. Edwards v. Group /Vpha, Inc., Jerry D. Crane and Kathryn M. Edwards                              Common Pleas               Anderson County

e/13/2015                  Robert F. Goings       Paulino D. Camacaro v. Tommie Lee Sanders                                                                 Common Pleas              Greenviile County

8/20/2015                  Jean Perrin Derrick    Barttara S. Bodie as Persorral Representative for the Estate of Robert M. Bodie, Sr., deceased, v. Duke   US District Court      Ostrlct of South Carofina
                                                  Power Company, a/k/a Duke Energy Carolinas, LLC

8/26/2015                  Robert F. Goings       Paulino D. Camacaro v. Tommie Lee Sanders                                                                 Common Pleas              Greenville County

9/30/2015                  Brian P. Murplry       Denise Parker v. The National Honorary Beta Club                                                          Common Pleas             Spartanburg County

10/27/2015                 Neal D. Truslow        Ronald Huff v. Jethery Bohannon, J.B. Hunt Transport, Inc. and J.B. Hunt Transport Services               Common Pleas               Lexington County

10/28/2015                 David J. Brousseau     Scott G. Edwards v. Group /Upha, Inc., Jerry D. Crane and Kathryn M. Edwards                              Common Pleas               Anderson County

10/30/2015                 Neil C. Jones          Precision Fabrics Gmup,Inc. v. Tietex International, LTD                                                  US District Court   Middle District of North Carolina

11/3/2015                  James R. Gilreath      James R. Maltoy v. Swain N. Thompson, Jr., et al.                                                         Common Pleas               Greenville County

11/5/2015                  Rodney M. Brown        James Curtis Shelton, as Personal Estate Representative of the Estate of Rose Mary Shelton v. Bon         Common Pleas               Greenviile County
                                                  Secours St. Francis Health System, Inc., and Kerisea S. McPherson, MD
11/16/2015                 Rodney M. Brown        James Curtis Shelton, as Personal Estate Representative of the Estate of Rose Mary Shelton v. Bon         Common Pleas               Greenviile County
                                                  Secours St. Francis Health System, Inc., and Kerisea S. McPherson, MD
11/18C015                  Steven M. Krause       Rachel Micheile Whiteside v. Marcello Hochman, MD and The Facial Surgery Center                           Common Pleas              Charleston County

12/11/2015                 Robert F. Goings       Bobby Gene McCleDan v. Joseph A. Rich, Lena M. Rich, George P. Faust and Christopher G. Faust             Common Pleas              Orangeburg County

12/21/2015                 Carmen Harper Thomas   Betty Land and Michelle Stephanie Bowen as Personal Representative of the Estate of Gary F. Land v.       US District Court          /Viderson Division
                                                  Green Tree Servicing, LLC, Five Brothers Mortgage Company Services and Securing, Inc., PDQ
                                                  Maintenance Solutions, Inc., Steve Thompson, Maintain It Now, LLC, James Dean,Scope Field Services,
                                                  and Deblxe Raker
                                                                                          Chariest. Alford, Ph.D.
                                                                                  2016 Depositions,Trials & Aibitratlons
            Deposition,
             Trial or
            Aititration             AMomey                                                              Case                                                         _T^peofCourt_                     Location


1/7/2010                  Rotwit F. Goings          Bobby Gene McCleban v. Joseph A. Rich, Lena M. Rich, George P. Faust and Christopher G.Faust                     Common Pleas                Orangeburg County


2naoi6                    Konnetli C. Anlhony       Robert P. Thompson and Debbi N. Thompson v. John R. Cocciolone and Greenville County Disabllllies and            Common Pleas                 Greenville County
                                                    Special Needs Board

300016                    Brooke Archenhold         Jamie P.Jones as Personal Reprasenlative of the Estate of Shannon E.Jones, deceased, v. Spartanburg              Common Pleas                Spartanburg County
                                                    Regional Health Ser^ces Dislrid, Inc., Lee Taylor, Jr., MD and Family Physicians of Spartanburg,PC

301/2016                  E. Grey Wicker            Siobhan Heiden and Michael Hekfen v. Katherine E.Inclan                                                          US Dlstrid Court          District of South Carolina
                                                                                                                                                                                                  /Lnderson Division

4/12O016                  Max T.Hyde. Jr.           Michael Carey,Sr. v. Vivianne Lee Carey                                                                            Family Court              Spartanburg County


                          Walter McBrayer Wood      Donna /Vdair Short and Tracy Short v. Atlcare Clinical Associates,PA, Mission Hospital, Inc., and James B.   General Court of Justice           North Carolina
4080016
                                                    Caldarttank, MD                                                                                              Superior Court Division          Buncombe County

6/110016                  Meson A. Goldsmith, Sr.   Fraenkische USA,LP v. R&J Investments, Inc.                                                                      Common Pleas                 Greenville County


5/12O016                  Robert F. Goings          Demaris Rivera v. Wendy Ann Orff                                                                                 Common Pleas                  Beaufort County


6/6O016                   Steven M. Krause          Danny /Lrgo and Brenda /Lrgo v. David A. McCann, MD and Cornerstone Famltty Practice, LLC                        Common Pleas                 /Lndetson County


6010016                   Jamas R. Gilreath         Russell L. Bauknight as Special Administrator of the Estate of James Brown, Deceased,and as Special              Common Pleas                    Aiken County
                                                    Trustee of the James Brown 2000 Irrevocable Trust, and James Brown Enterprises, Inc., and James Brown,
                                                    LLC V. David G. Cannon,Joel A. Katz, and Grenberg Traurig, LLP

6000016                   Stephen R.H. Lewis        Jonathan D. Christopher v. George Christopher                                                                    Common Pleas                    York County


800016                    E. Brandon Gaskins        Charles Philip Toussaktt. MD v. Palmetto Health and Greta S. Harper                                              US District Court         District of South Carolina


8/11O016                  Jennifer M. Eiierie       Sherlel Yokley and Travis Yokley Individually and In their capacity as Natural Parents arxt next of kin of         Circuit Court           Giles County, Tennessee
                                                    Trevin Ray Yokley,deceased v.Terry A. Wynn, M.D., and Wynn Gynecology and Obstetrics, PLLC

8000016                   Btaney A. Coskrey, III    Barry T. Spartrs v. The Columbia City Ballet and William Starrett                                                US District Court         District of South Carolina
                                                                                                                                                                                                   Columbia Division


e/8O016                   Brian C. Duffy            John F. Bartosh, Jr., Indivlduatiy and as Guardian of Amanda Lynn Bartosh v. Trident Medical Center, LLC,         Common Pleas                Dorchester County
                                                    d/b/a SummerviOe Medical Center and Daniel W.Fisher, MD

9/1SO016                  James R. Gitrealh         Judy S.Shaffer v. Ralph D. Kellar and James G.Stephens,individually and as Personal Representative of             Probate Court                Greenville County
                                                    the Estate of James B.Stephens and as Trustee of the Amended arxl Restated James B.Stephens                  Thirteenth Judicial Circuit
                                                    Revocable Trust /Vgreement originally dated March 19,1696 and as subsequently amended and restated in
                                                    1699.2001,2003,2006,2007 and 2008, and James Michael Stephens,individually and as a Beneficiary of
                                                    the Estate of James B.Stephens and as a beneficiary of the James B.Stephens Revocable Trust
                                                    Agreement orlglnelly dated March 19,1696 and subsequently amandad

0/21/2016                 Charles J. Hodge          Christopher Knighton & Cristina Knighton v. Oorrfan Taylor                                                        Common Pleas               Spartanburg County


307/2016                  Andrew N.PoSakori         Tracy Hughes, by and through his Guardian ad Litem,Angela Hughes v. Sunbelt Rentals, Inc., et at.                 Common Pleas               Spartanburg County

                          James R. Gilrealh         Peggy A. Hollingsworth,as Personal Representative of the Estate of Thomas F. Hofiingsworth v. Chariotle      General Court of Justice            North Carofina
1000016
                                                    Motor Speedway,LLC,Speedway Motorsports, Inc., North Carolina Association of Broadcasters, Inc., USO          Superior Court Division          Cebarrus County
                                                    of North Carolina, Inc. and Deborah Lynn Mockus,as Administrator of the Estate of Alan Mockus

11/30016                  W.Grady Jordan            Danny R. Duncan and Felecia K. Duncan v. S.S. Electrical, Inc.                                                    Common Pleas                  Pickens County

11/100016                 Francis M. HInson         Frank Heaps,III os Personal Representative of the Estate of Mollssa Heaps vs. Lexington County Health             Common Pleas                 Lexington County
                                                    Services District, Inc.

                          Mackenzie G.Archenhold    Tonetle Harmon,as Personal Representative of the Estate of Jerry Wayne Harmon,deceased v. James                   Common Pleas                Spartanburg County
                                                    William Carter, Sr., MD,Spartanburg Emergency Physicians, LLC,and Mary Black Health System,LLC
                                                                                               Charles L. Alford,Ph.D.
                                                                                        2017 Depositions, Trials & Arbitrations
             Deposition,
               Trial or
  Date       Artritration             _Attome^                                                                                                                              J[2E®®ICourt_              Location


2/14/2017         D         Wes A. Kissinger           Jose Guadalupe Marin v. Henry Allan Brown, et al.                                                                    Common Pleas          Spartanburg County


3/23/2017         D         W. Harold Christian, Jr.   Kirslen Fine Beischer, individually and as Personal Representative of the Estate of James Paul Beischer, Jr.,        Common Pleas           Greenville County
                                                       deceased v. Bon Secours Health System, Inc., St. Francis Physician Services, inc., St. Francis Hespital, Inc., St.
                                                       Francis Health Care, Inc., Piedmont Family Practice, LLC and John L. Sloan, Jr., M.D.

                                                       Brandy S. Cousar v. M&R Carriers I, Inc. and Daniel K. Karanja                                                       U.S. District Court   Greenville Division
4/20/2017         D         Nihar M. Patel


4/26/2017         D         Charles J. Hodge           Martha C. Warren v. Barry M. Lazenby, MD, Upstate Carolina Radiology, PA (Spartanburg,SC), Bon Secours St.            Common Pleas         Spartanburg County
                                                       Francis Health System d/b/a St. Francis Cardiovascular Associates d/b/a Upstate Cardiology

S/3/2017          D         W. Harold Christian, Jr.   Vicki Sheldon, individually and as Personal Representative of the Estate of Daniel Roliert Sheldon v. Roper           Common Pleas         Charteston County
                                                       Hospital, Inc., Cardiothoracic Surgery of Charleston, Roper St. Francis Healthcare, Roper St. Francis Physicians
                                                       Network, RSF Physician Partners, Physicians Network, Scott Ross, MD, Mary Utsey, Nitsa Calas Andrews, Hilliaiy
                                                       Rizzetto, and Jacquelyn Amnwns

5/15/2017         T         Douglas F. Patrick         Joseph Lyies v. Jennifer C. Dodson                                                                                    Common Pleas          Greenville County


6/22/2017         D         Kenneth C. Anthony, Jr.    Jaimie Reda Moore v. Anthony Wade Ross and General Motors, LLC                                                        Common Pleas         Spartanburg County


                                                       /Advance Nursing Corporation v. South Carolina Hospital Association, SCHA Solutions, inc., Greenville Health         U.S. District Court    Greenville Division
 6rao/i7          D         Aimee V. Leaiy
 7/28/17                                               System, Spartanburg Regional Health Services District, Inc. d/b/a Spartanburg Regional Healthcare System, Mary
                                                       Black Health System,Palmetto Health, Lexington County Health Services District, Inc. d/b/a Lexington Medical
                                                       Center, Tuomey,Carolinas Hospital System, St. Francis Hospital, Inc., Sister of Charity Providence Hospitals,
                                                       Providence Hospital, LLC,and Regional Medical Center of Orangeburg and Calhoun Counties

7/11/2017                   Charles J. Hodge           Martha C. Warren v. Barry M. Lazenby, MD, Upstate Carolina Radiology, PA (Spartanburg, SC), Bon Secours St.           Common Pleas         Spartanburg County
                                                       Francis Health System d/b/a St. Francis Cardiovascular Associates d/b/a Upstate Cardiology
7/13/2017                   L Lee Pluntblee            VFC 29 Pearman Proparties, LLC v. Electric City Fitness, Inc., et el.                                                 Common Pleas          Anderson County


                            Robert F. Goings           Stephanie Jones Baer v. Jordan Canters, Inc.                                                                          Common Pleas            Alken County
9/27/2017

9/27/2017                   Bryant C. Witt             Teresa Hanna and Maher Girgis, individually, as husband and wife, and on behalf of their deceased child, Natalie       Circuit Court       Davidson County, TN
                                                       Girgis v. Dr. Kendra Hayslett and Dr. Michael Meadors, Sr.

                            Joseph O. Smith            Encore Technology Group, LLC v. Keone Trask and Clear Touch Interactive, Inc., f/k/a Clear Touch Interactive,         Common Pleas          Greenville County
                                                       LLC


10/5/2017                   Douglas F. Patrick         Jason and Abl>y Banks, as Parents and Natural Guardians of Wyatt Banks, a minor v. Self Regional Healthcare           Common Pleas          Greenville County
                                                       System; and, Greenville Hospital System, a/k/a Greenville Hospital System Foundation, Inc.

10/9/2017                   Jenni/er S. Burnett        Cecelia Pate Edwards, as the Parent and Natural Guardian of Frances Lynn Self v. Thomas P. Giudice, M.D. and          Common Pleas           RIchland County
                                                       South Carolina OB^yn Associates, PA

11/15/2017                  Neal D. Truslow            Maty Joan Ban v. Melvin Younts                                                                                        Common Pleas         Orangeburg County


12/1/2017                   Robert F. Goings           Lisa Marie Mathis v. C.R. Jackson, Inc.                                                                                 Circuit Court        RIchland County

12/20/2017                  E. Jordan Teague           Mike Putman v. Rovia, LLC and World Venture Holdings, LLC                                                             Common Pleas          Greenville County
                                                                                  Charto* L. AHonl,PhJ).
                                                                          2018 Doposltioni, Trials & Aitiltratlons
             Depostion,
              Trial or
             Aibttration        Aaemoy                                                                                                                Type o1 Court

                           E. Jordan Toague      Mike Puttnan v. Rovia, LLC and World Ventura Holdings, LLC                                           Common Pleas                 Greenville County
                                                                                                                                                                             (trial held in Anderson County)

                            Jesse C. Belcher     Major/Lutomaled Specialists, LLC v. Dominick C. Abbate, Matthew Abbate, Golden Strip Glass,                                       Greenville County
                                                 Inc., Golden Strip Mirror & Glass, inc., Harry Kurtz, and AKJ Consulting, inc.

                            W.DuvaP Spiuill      Machinery Solutions, Inc. v. Doosan infracore American Corporatton and Ellison Technologies,                                   District of South Carolina
                                                                                                                                                                                   Columbia Division


                           Steven M. Krause      Kristin Nicola Queen,as Natural Parent and Guardian of Cheyenne P., a Minor,v, tVley                 Common Pleas                 Anderson County
                                                 Christopher McDetmott, Hooters of America,LLC,HOA Restaurant Holder, LLC and The
                                                 Bench, LLC

                           Daniel R. Hughes      Amanda S. Crumpton, John A. Crumpton, and Amanda S. Crumpton and John A. Crumpton as                 Common Pleas                 Greenville County
                                                 natual patents and guardians for Julian Crumpton,their minor child v. Arvie E.Simmons

                           Thomas A. Kllloten    David Norman Senn and Rhonda Kay Senn v. Wal-Mart Stores, Inc., and Wal-Mart Stares                                            District of South Carolina
                                                 East, L.P.                                                                                                                       Spartanburg Division

411212018                    Brian T. Smith      Renee Maria Pittman v. Charles Edward Satterfleid and The Wholesale OulleL Inc.                      Common Pleas                 Greenville County

411312018                   Angela S. Beeker     Michael L Hendrix,Jr. and Julio Hendtix v. Werner C. Brooks, MD and Blue Ridge Bone and          General Court of Justice         Henderson County
                                                 Joint Clinic                                                                                     Superior Court Division

                            S. Brook Fowler      Karen J. Littfetteid and Kdlh Littleneld v. Stephen M. Kane, MD;Orthopedic Spedallies of             Common Pleas                Spartanburg County
                                                 Spartanburg,LLC; Mary Black Health System,LLC d/b/a Mary Bladi Memorial Hospital; NHC
                                                 Healthcare/Greenville, LLC; Carolina Medical Rehabilitation,LLC; and Spartanburg Regional
                                                 Health Services District, inc. a/k/a Spartanburg Regional Healthcare System d/b/a Spartanburg
                                                 Regional Medical Center and Spartanburg Hospital for Restorative Care, and Aliianeo inpatient
                                                 Medicine, LLC ■

512312018                  Jennifer S. Burnett   Jonathan and /tndrea Rackley,individuaily and as the Parents and Natural Guardans of Baby            Common Pleas                 Greenville County
                                                 ftockley, an infoant v. Karen Lee Hand,Travel Nurse Across America, Greenville Heallh
                                                 System, Byran Ohning, MD and Pedatrix Medeal Group of South Carolina,PA
512912018                     Brad Hewett        Sharon Walker v. DDR Corporalion,BRE DDR Harbison Court, LLC.,John Doe Company No.                  Commnon Pleas              District of South CaroSna
                                                 1,John Doe Company No.2,and John Doe Company No.3                                                                                  Columbia Division


61712018                    Angela S. Beeker     Michael L. Hendrix,Jr. and Julie Hendrix v. Werner C. Brooks, MD and Blue Ftidge Bone and        General Court of Justiee         Henderson County
                                                 Joint Clinic                                                                                     Superior Court Division

7/1612018                  Daniel E. Henderson   Lisa W. Koon v. South Carolina Department of Transportatton and O.C. Welch Ford Lincoln,             Common Pleas                   Jasper County
                                                 inc.
7/23/2018                  Alexandria E. Seay    Jessica White & Jason White,Indviduaiiy and as the Natural Parents of Cameron Keller Wfiite,       Georgia Slate Court               Fulton County
                                                 deceased v. Ivan Diamond, MD,Carol Stong, Notlhside Women's Spedalists, inc., Pediatrix
                                                 Medcal Group of Georpa,P.C. and Obstetrix Medical Group of Atlanta, LLC
                            Was A. Kissinger     Bobby Dean Littleiohn v. Chutpeyes 11, inc. rtib/a Churchts Chicken, and Friedman, Flerscher &       Common Pleas                  Greenville County
                                                 Lowe, LLC

1015/2018                   Wes A. Kissinger     Kertus /Austin Davis v. James Eibward Ellis and Duke Energy Corporalion                              Common Reas                   Cherokee Crrunty


101220018                   Francis M. Hinson    Robert Kennetti HilUard v. Southern Health Partners, Inc., Charles A. Bush, M.D., end Marlboro       Common Pleas                  Marlboro County
                                                 County

11/2/2018                  Thomas W. Traxier     Jay Forrest Leonard v. Deborah Dawn Moffatt Leonard                                                    Family Court                Greenville County

11/912018                   Gregory J. EngSsh    James B. Orders III v. David K. Orders                                                               Common Pleas                  Greenville County
                            Randle Moody, II

11/2712018                 Jennifer S. Bumette    Mettah Bowers Jefferson and Ashante Jefferson v. St. Francis Hospital Eastside,el at                Common Pleas                  Greenville County

120/2018                       LynnSeittiel      Bonnie Barton and Seth Barton, Indviduaiiy, and as Representative of The Estate of Stephanie     General Court of Justice            Union County
                                                 Barton and Bonnie Barton as Guardan of Ethan Barton, v. CaroSnas Physician Network d/b/a         Superior Court Division
                                                 Carolines Health Care System, Lake Pork Family Practice,Douglas S. Chen,M.D., Dawn M.
                                                 Hale. N.P. and Mariana Traywick, N.P.

                            Gregory J. EngBsh    James B. Orders III v. David K. Orders                                                                Common Pleas                 Greenville County
                            Randle Moody, II
                                                                                             Charles L.AHord,Ph.D.
                                                                                     2019 Depositions, Trials & Aibttrations
             Deposition, Ttiai
              orAibitrBlion          _ABotne^                                                             Case                                                          Typo of Court

                                   Manton M. Oriet      W.Lee Flowers & Co., Inv. v. Bumble Bee Foods, LLC;Tri-Union Seafoods, LLC d/b/a Chicken of the Sea            US District Court       Southern District of California
                                                        International; Thai Union Group Public Company,Ltd; StarKist Co.; Del Monte Corporation; Dongwon
                                                        Industries Co; Ltd.; Lion Capital LLP; Lion Capital(Americas), inc.; and Big Catch Cayman LP aka Lion/Big
                                                        Catch Cayman LP

                                  Francis M. Hinson     David L. Scheer, as Personal Representative of the Estate ef Matthew J. Scheer v. Niriep A.Patei, M.D..         Common Pleas                    Horry County
                                                        Southern Myrtle Inpatient Sen/ices, LLC,and Grand Strand Regional Medical Center

                                 Christopher J. Moore   Sara Belfora v. Ford Motor Company and Family Auto of Anderson                                                  Common Pleas                 Anderson County
302/2019


                                     Lynn Seithei       Bonrie Barton and Seth Barton, individually, and as Representative of The Estate of Stephanie Barton and    General Court of Justice            Union County
4/3/2019
                                                        Bonnie Barton as Guardian of Ethan Barton v. Caroinas Physician Network d/li/a Caroiinas Health Care        Superior Court Division
                                                        System,Lake Park Family Practice, Douglas S.Chen. M.D., Dawm M.Hale, N.P.. and Mariene Traywick,
                                                        N.P.

                                  Andrew W.Creech       EBzabeth Tumey Guffey, as Administratix of the Estate of James Frank Guffey v. Gaston Memorial              General Court of Justice           Gaston County
                                                        Hospital, inc.,d/b/a Caromont Regional Medical Center; Caromont Health, inc.; Caromont Medical Group,       Superior Court Division
                                                        inc.; /Vmir Rasheed Ahmed,M.D., East Carolina Aesthesia Associates, PLLC; Latasha M.Mohr,CRNA;
                                                        Gaston /Anesthesia Associates, PA.; and Thomas E. McNiff, ill, M.D.

                                  Francis M. Hinson     Beverly Rabon as PR of the Estate of Hilaiio Guzman v. Gina A. Martin, M.D. and CaroEna Care,P.A.               Common Pleas                  Richiand County
5090019


                                  Francis M. Hinson     Robert Kenneth HiiEard v. Southern Health Partners, inc., Charles A. Bush, M.D., and Marlboro County            Common Pleas                  Marlboro County
6/11O019
             (de benne esse)

                                  Eizabeth WaMrep       Vicid UttleAeid v. Paul W.Cromer.Jr.                                                                            Common Pleas                  Anderson County
7/18O019             D


                                  Steven R. LoBIanc     The Tool Shed.Inc. v. Mattoon Rural King Supply,inc. d/b/a Rural King Supply                                   US District Court             Greenville Division
7020019              D


                                   Rotrert F. Goings    Nichoie Michelle Bibbs, individually and as natural mother of minors Christian Smith. Naheim SnEth, and         Common Pleas                  Edgefieid County
8/13O019
                                                        Shontavious Smith v. Eva L. Holmes

                                  Deborah G.Casey       Mary Elizabeth Bamhardt Vincent and Joseph B. Vincent. Jr. v. The Charlotte Mecklenburg Hospital            General Court of Justice          Catrarrus County
8/14O019
                                                        Auihority d/b/a CaroEnas Medical Center NortheasL Atrium Health,and CaroUnas HealHicare System;             Superior Court Division
                                                        Caroiinas Physicians Network,Inc. d/b/a Northeast Neurology and CaroEnas Hospitaiists Group at
                                                        Caroiinas Medical Center Northeast; Health Network, inc.; Leon Britton, M.D.; Jessica Lisa McCutcheon,
                                                        M.D., and Chut Somlrutmai, D.O.

                                    K.Jay Anthony       /Ashley and Benjamin Remick v. O.R. Horton, inc., RL Grading, LLC,\/L Concrete. Inc., and Jesus                                              Spartanburg County
                                                        Hemandes Alvarez

                                 D. Reece WUBams, Hi    Colen R. Undoll and Shelley Wyndham Lindell, Individually and as Personal Representative of The Estate          Common Pleas                    /Aiken County
                                                        of Margaret Lutxw Undeii v. Aiken Regional Medical Centers, LLC, Michael Annunziata, M.D., Nathan
                                                        Miller, M.D., Charles C.Eaves. D.O., and Alfonso Gay,M.D.

                                   Beit G. Utsey, ill    Melvin R. Riddle v. Cannon Memorial Hospital, inc. d/b/a AnMed Health Cannon, Michael L. Diliard, M.D.,        Common Pleas                   Pickens County
                                                         Michael E. Donald, M.D., and James C. Caidweii, M.D.

                                   Francis M. Hinson     Todd McNelis and Jennifer McNeils v. Palmetto Emergency Physicians of Berkeley County, LLC, Robert               arcuit Court                 Berkeley County
9/11O019
                                                         Anders, M.D. and Roper St. Francis Healthcaro,d/b/a Roper Berkeley Hospital

                                   Eizabeth Waidiep      Vicki Uttlefield v. Paul W.Cromer,Jr.                                                                          Common Pleas                  Anderson County
9040019


                                    Paul S. Landis       Chuna Forry and Brian Forry v. Eric Dunbar and Suniand Logistics Solutions, inc.                               Common Pleas                   Richiand County
10090019


                                 D. Reece WliBams, Hi    Colon R. Lindell and Shelley Wyndham Lindell, individually and as Personal Representative of The Estate        Common Pleas                    Aiken County
11/60019
                                                         of Margaret Lubov Lindell v./Aiken Regional Medical Centers, LLC, Michael Annunziata, M.D., Nathan
                                                         Miller, M.D.,Ctiarles C.Eaves,D.O.,and Alfonso Gay, M.D.

                                    Brian P. Murphy      Tare Taylor v. Ruor Corporation and Fluor Govemment Group Intemationai. Inc.                                   US District Court         District of South CaroEna
11/14/2019


                                   George Camplieil      Robert Redmond v. David Raad,et ai.                                                                            Common Pleas                  Anderson County
1200019
                                   Gregory J. English
